Appellant was convicted of false imprisonment, at the September term, 1896, of the County Court of Grayson County, Texas. He filed a motion for a new trial, which was overruled, and gave notice of appeal. The judgment was not entered at that term of the court, but was entered nunc pro tunc at the March term, 1897; and the bill of exceptions recites that said entry was made without notice to the defendant. Under this state of case, the court below had lost its authority to enter the judgment at the March term, 1897. When the September term, 1896, closed, the notice of appeal having been given, jurisdiction had attached in this court. The judgment was not a lost or destroyed part of the record, and therefore could not be entered pending the appeal, that court having lost jurisdiction. See Lewis v. State, *Page 507 34 Tex. Crim. 126; Quarles v. State, 37 Tex.Crim. Rep.. The record is therefore before us without a judgment entered upon the verdict of the jury in the court below. This being the case, the appeal is dismissed.
Dismissed.